DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered. 
Response to Arguments

Applicant's arguments with respect to claims 13-19, 21-23 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 14, 17-19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Palenius et al. (U.S. Patent Application Number: 2018/0191416) in view Centonza et al. (U.S. Patent Application Number: 2013/0115949).
Consider claim 13; Palenius discloses a method in a cellular telecommunications network having a first base station and a second base station, wherein the first base station is moving {this merely states 
the first base station identifying a relative speed of the UE with respect to a reference object [it is well known in the field of art that Doppler shift and spread involve a reference object (par. 42, lines 2-5)]; 
the first base station preparing a message to handover the UE to the second base station (par. 45), the message including one or more information elements that indicate the relative speed of the UE with respect to the reference object [it is well known in the field of art that Doppler shift and spread involve a reference object (par. 42, lines 2-5; par. 45, lines 1-3)], wherein a mobility state for the UE is estimable from the one or more information elements indicating the relative speed of the UE with respect to the reference object [it is well known in the field of art that Doppler shift and spread involve a reference object (par. 42, lines 2-5; par. 45, lines 1-3)]; and 
the first base station initiating a handover of the UE from the first base station to the second base station by sending the message to the second base station (par. 45), wherein the message includes the one or more information elements that indicate the relative speed of the UE with respect to the reference object [it is well known in the field of art that Doppler shift and spread involve a reference object (par. 42, lines 2-5; par. 45, lines 1-3)], 
wherein the one or more information elements includes a first information element representing a modified size of a coverage area of the first base station, wherein a value for the 3Application No. 15/733,520 modified size of the coverage area of the first base station is set based on the relative speed of the UE with respect to the reference object such that the value for the modified size of the coverage area is different than the size of the coverage area of the first base station relative to the retrieved data 
Palenius discloses the claimed invention except: the first base station retrieving data indicating a size of the coverage area of the first base station and further indicating a time the UE has been positioned within the coverage area of the first base station.
In an analogous art Centonza discloses the first base station (e.g. second radio base station) retrieving data indicating a size of the coverage area of the first base station (par. 115, lines 17-19; par. 129, lines 5-8; par. 132) and further indicating a time the UE has been positioned within the coverage area of the first base station [in order for the second radio base station to transmit the information it must first be retrieved (par. 117, lines 14-17; par. 126, 128)].
It is an object of Palenius’ invention to provide a method of carrying out mobility procedures in wireless communications networks. It is an object of Centonza’s invention to detect handovers in a telecommunication system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Palenius by including retrieved information, as taught by Centonza, for the purpose of enhancing a user’s experience in a wireless network.
Consider claim 14, as applied in claim 13; Takeda discloses the reference object is stationary [it is well known in the field of art that the reference object Doppler shift and spread can be stationary (par. 42, lines 2-5)].
claim 17, as applied in claim 13; Palenius discloses the second base station estimating the mobility state of the UE based upon the one or more information elements to indicate the relative speed of the UE with respect to the reference object [it is well known in the field of art that Doppler shift and spread involve a reference object (par. 42, lines 2-5; par. 45)].
Consider claim 18; Palenius discloses a method in a cellular telecommunications network having a first base station and a second base station, wherein the first base station is moving relative to the second base station and serves a User Equipment (UE), and is connected to a core networking entity via a donor connection to a donor base station {this merely states the purpose or intended use of the invention rather than any distinct definition of the claimed invention’s limitation. Therefore, it is not considered a limitation and is of no significance to claim construction [MPEP 2111.02 (ii)]}, the method comprising: 
the first base station preparing a message to handover the UE to the second base station (par. 42, lines 2-5, 14-18), the message including a plurality of information elements (par. 42, lines 14-18; par. 45), wherein a mobility state for the UE is estimable from the plurality of information elements (par. 45);  and
the first base station initiating a handover of the UE from the first base station to the second base station by sending the message to the second base station (par. 45), wherein the message includes the plurality of information elements (par. 42, lines 14-18; par. 45).
Palenius discloses the claimed invention except: including a first information element representing a coverage area size of the donor base station and a second information element representing a time the donor base station has acted as donor for the first base station.
In an analogous art Centonza discloses including a first information element representing a coverage area size of the donor base station [e.g. the third base station (par. 129, lines 5-8; par. 132)] and a second information element representing a time the donor base station has acted as donor for the 
It is an object of Palenius’ invention to provide a method of carrying out mobility procedures in wireless communications networks. It is an object of Centonza’s invention to detect handovers in a telecommunication system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Palenius by including retrieved information, as taught by Centonza, for the purpose of enhancing a user’s experience in a wireless network.
Consider claim 19, as applied in claim 18; Palenius discloses the second base station estimating the mobility state of the UE based upon the plurality of information elements (par. 42, lines 14-18; par. 45).
Consider claim 21, as applied in claim 13; Centonza discloses a non-transitory computer-readable storage medium storing a computer program comprising instructions which, when the computer program is executed by a computer, cause the computer to carry out the method of claim 13 (par. 179-180).
Consider claim 22, as applied in claim 18; Centonza discloses a non-transitory computer-readable storage medium storing computer program comprising instructions which, when the computer program is executed by a computer, cause the computer to carry out the method of claim 18 (par. 179-180).
Consider claim 23, as applied in claim 13; Centonza discloses a network node for a cellular telecommunications network, the cellular telecommunications network including a base station being adapted for moving relative to a reference object and to serve a User Equipment (UE) the network node comprising a memory (par. 172) and a processor (par. 179-180), the processor configured to implement the method of claim 13 wherein the network node is the first base station (par. 158, lines 1-8).

Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Palenius et al. (U.S. Patent Application Number: 2018/0191416) in view Centonza et al. (U.S. Patent Application Number: 2013/0115949) in view Karlsson et al. (U.S. Patent Number: 10,285,121).
Consider claim 15, as applied in claim 13; Palenius and Centonza disclose the claimed invention except: movement of the UE relative to the first base station is such that the UE would have been positioned within the coverage area of the first base station for less time had the first base station been stationary relative to the reference object, and the time value is reduced.
In an analogous art Karlsson discloses movement of the UE relative to the first base station is such that the UE would have been positioned within the coverage area of the first base station for less time had the first base station been stationary relative to the reference object, and the time value is reduced [this would be based on velocity, direction, and cell selection (col. 7, lines 11-16; col. 7, line 30 – col. 8, line 5)].
It is an object of Palenius’ invention to provide a method of carrying out mobility procedures in wireless communications networks. It is an object of Centonza’s invention to detect handovers in a telecommunication system. It is an object of Karlsson’s invention to provide techniques of selecting a cell for a user equipment to camp on when a cellular communication network includes a mobile base station. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Palenius and Centonza by including moving base stations, as taught by Karlsson, for the purpose of effectively providing services in a network system.
Consider claim 16, as applied in claim 13; Palenius and Centonza disclose the claimed invention except: movement of the UE relative to the first base station is such that the UE would have been 
In an analogous art Karlsson discloses movement of the UE relative to the first base station is such that the UE would have been positioned within the coverage area of the first base station for more time had the first base station been stationary relative to the reference object, and the time value is increased [this would be based on velocity, direction, and cell selection (col. 7, lines 11-16; col. 7, line 30 – col. 8, line 5)].
It is an object of Palenius’ invention to provide a method of carrying out mobility procedures in wireless communications networks. It is an object of Centonza’s invention to detect handovers in a telecommunication system. It is an object of Karlsson’s invention to provide techniques of selecting a cell for a user equipment to camp on when a cellular communication network includes a mobile base station. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Palenius and Centonza by including moving base stations, as taught by Karlsson, for the purpose of effectively providing services in a network system.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                          P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
             Primary Examiner, Art Unit 2646